This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 32,018

 5 JONATHAN DAVID HERVOL,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Gary M. Jeffreys, District Judge

 9 Gary K. King, Attorney General
10 Aan M. Harvey, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Charles E. Knoblauch
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18   {1}    Defendant appeals from the district court’s judgment and sentence revoking his
1 probation. This Court issued a calendar notice proposing to summarily reverse

2 Defendant’s probation revocation. The State has filed a response to this Court’s

3 notice of proposed disposition, stating that it does not oppose this Court’s proposed

4 disposition. Accordingly, for the reasons stated in this Court’s notice of proposed

5 disposition, we reverse the district court’s judgment and sentence revoking

6 Defendant’s probation.

7   {2}   IT IS SO ORDERED.



8
9                                        CYNTHIA A. FRY, Judge

10 WE CONCUR:


11
12 LINDA M. VANZI, Judge


13
14 M. MONICA ZAMORA, Judge




                                            2